DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an Invention non-elected without traverse.  Accordingly, claim 17 is being cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 17.

Reasons for Allowance
Claims 2-16 & 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 15-16: The nearest prior art is Lobb, LoneStar, CBT and Photoshop Cafe. Lobb provides capturing game scene data of a selected game scene for customization based on user input, wherein the selected game scene was displayed at a user device at a specified moment of game play of a game, receiving input sent from the user device selecting one or more modifications to the captured game scene data, executing instructions stored in memory by one or more processors, and publishes a visualization of the re-rendered game scene, for display at the user device or another user device. LoneStar provides a 
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        


/MILAP SHAH/Primary Examiner, Art Unit 3715